OFFICE       OF THE ATIORNEY   GENERAL       OF TEXAS
                         AU%TlN




Ron. ShsZburneR. @$wer
county Attorn y
?rarionccunty
Je~fermn, Terss
lhar Slrt




                                       te, mquestin#jtha
                                      abev4  quistion,haa

                                       eaenb    the   asttllab   34W
                                  horfty   of   Cowslaaionere*




                                T%' fh%ll'tS hlWe Only nueh
                                 the Con%tltutlan    and the
                                ah-    Coizpsny
                                              VB. ~M.~~~JMoo;~




         Col%vli8a~onere'
                      aourt oan exerciseonly %u&
~~~424   the Crnotitutlonor the &#elatura apeoific3elly
         44
aonf4rrugen tams. law     -88.mat4, 97 I38ana 864.
          The CoaaPirtifoneoo'
                             Court $8 4,ore8tureof the
Constitution,  and ite,pmava em liEltte4 by the Ccrast,itu-
ttan an4 tfa laws.   El &m  County vs. Elani,104 SW IBnd
563.
          The r;omtnlpiossre~, Court ic not vested with
gnera~ pol1;pe ‘Pow+.    Cdarmi%B~OXdX’  ~’
                                        ~oUrt”Oi  fkd’i%
  unty OC. hleir~   &%-cm and 840.




           Icoor4lngl7,    tho,+n%dr%lonqr%~.~ Court ot
k!erlon County 0e.a rxprnd ooQnty.‘fudla Xtir~tho~qhrpo8eb
deaorlb8d bp you in 7our l%t.tm ohl7. l$ the authority
thsnfor   la found in the Conatltutlanbr      la tS’% d’dtutory
@n~~%nt% of the f%Q;lalat\trs. We hat% dlllg%ntly %%%roh-
id..thr Conrtltutlon    en4 thr statute%, an4 hew been un-
lbla to find aa authgrltyti.mprefm       oc implied, whioh
wou1a fiuthok&e thir prop0pea %xp%ndltur% ot ooullty
3unar bp th8’ Bbepri~%~tmIJra~‘Eourtiot Orion County.
          ‘Fble~,he%been th% uoiforn holdlnCC of thi8
Department on similar questl6i.u.   For example, it we8
held.b7thir lhportnant in O~lnlonRo. O-&514,    to Ron.
Truetttnith,DletrlotAttorney,T8haka, Torna,that
the Commiesioaf~r8~ Court war without euthority to ex-
pend aaunt fun40 Tar the employment of e spoolal otti-
oer to work In four oounties for the p     088 of rrpprs-
handingoattle thieveat It was kel4 by “f:t 1% Eqmrtmnt
in Opinion No. O-591, to Ron. Charlea 8. Thoobald, County
Attornsy, dnlveston   Texe%, thet the Coml%%loner%~
Court oi delvraton Eaunty, Texaswas without authority
to expend oouaty fun48 for the mmplo %nt of MT% guard%
for the Cklverton Eb%oh; en4 in CpinPon No. O-1899,to
Ron. Shelburno H. Olover, Peaa S


lion. John R. ahook, Crlmlnal Mstrlot   Attorney, Gan
Mtonlo,   Taxer, thet the Cocmlsslonsrr~ Courf of
Fiexar County 00~14 not legal17 oxpem! mwy      rrcmany
of the Bexar County fun68 for fire poteotlrn          iron
the City of San Antonio for 4lrtrlotr outel4e         of the
oltp %a4 in the oounty.
          Your que8tlon 18, thereiore, rrspeotiully
anand    In the negatlvo.
          We rean:n,
                                 Very truly   your8

                           Al’l’ORNEY   G3ilSAL OF TEXAG




         ATTOFWEY
                GEiNmAi,OF Ti;[A$




                                                               COMMIHCC